Citation Nr: 1828960	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  16-11 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Attorney


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and October 2015 rating decisions of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran did not request a hearing.

The Board previously remanded this claim for additional development in November 2017.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

In a January 2015 statement, the Veteran indicated that he was hit in the head with a metal pipe by a Russian pilot in Berlin, Germany in November 1961.  A March 2015 formal finding based on a Joint Services Records and Research Center (JSRRC) report found that the Veteran's personnel records were negative for any PTSD stressors or duty in a location involving hostile military or terrorist activity.  His DD Form 214 did not show any combat awards.  The JSRRC reply showed that there were three medical casualties that were treated at a hospital in Berlin, Germany, but the report did not identify the Veteran and there was no record of treatment for the Veteran or of the incident that was described in the January 2015 statement.  The JSRRC report noted that if the incident was reported in-service and was investigated, that the information may be obtained by the Air Force Office of Special Investigations (OSI).  The March 2015 formal finding established that the criteria for PTSD had not been met based on the evidence above.

A March 2018 VA examiner reviewed the Veteran's claims file, met with the Veteran in person, spoke with the Veteran's psychiatric provider, M.C, NP, and reviewed the January 2018 VA DBQ.  The examiner diagnosed the Veteran with dementia, unspecified; MDD; and, other specified trauma and stressor related disorder, as the symptoms were consistent with PTSD, but the stressor was unable to be verified.  The Veteran reported fearing for his life during his service in Germany.  However, the Veteran's stressor was unable to be verified.  Also, the Veteran's report of being treated for a psychiatric condition upon discharge was not supported by corroborating evidence.  His earliest treatment records were from 1972, ten years after separation from service.  The examiner spoke with the Veteran's psychiatric provider, M.C, NP, on the phone and reviewed her letter.  M.C. indicated that she believed the Veteran had a diagnosis of PTSD that is due to military service with his stressor being kidnapped, hit over the head with a pipe, and being shot at.  M.C. diagnosed the Veteran for treatment purposes, without the requirement to verify any stressor.  As the claimed stressor was unable to be verified, the lack of documentation of psychiatric treatment or problems in the military, and no documentation of psychiatric treatment received in the year after military service, the VA examiner opined that the onset of the Veteran's other specified trauma and stressor related disorder, MDD, and dementia less likely than not, less than a 50 percent probability, had onset during active duty military service, within one year of service, or were due to in-service disease, injury, or events.   

The Veteran's DD Form 214 does not show any combat awards.  His military occupational specialty is listed as an administrative specialist and he left service in January 1962 as an E-3; his last duty assignment was in West Berlin, Germany and he was noted to have a Top Secret clearance.  The record contains no credible supporting evidence through official channels that the claimed stressors occurred.  His Airman Performance Reports including those while he was stationed in Germany do indicate that the Veteran worked with commissioned officers of the U.S., British, French, and Soviet Air Forces in his duties as an administrative clerk, but do not corroborate his reported stressors and instead indicate that his duties as an administrative clerk included maintaining the detachment's file and records, typing all correspondence and reports submitted to higher headquarters; maintaining a suspense file on incoming correspondence and messages; and initiating and preparing routine recurring reports, with additional duties of a building custodian.  

In April 2018, the Veteran submitted correspondence from a journalist with the Minneapolis Tribune dated in 1975 and requesting an interview with the Veteran regarding his work with the CIA.  Also, the Veteran included his secrecy agreement with the CIA.  Lastly, the Veteran submitted a list of many individuals he worked with in Berlin, Germany.  As the Veteran maintains that he was injured in Germany, treated in an Army hospital, the new evidence could support the assertion, and the JSRRC report notes that if the incident was reported in-service and was investigated, that the information may be obtained by the Air Force OSI, the Board finds that a remand is necessary for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Obtain from the Air Force Office of Special Investigations (OSI) any outstanding medical treatment records from Berlin, Germany pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Only if treatment records from Germany are obtained for the Veteran pursuant to directive number 1 above, then obtain a medical addendum opinion from the March 2018 VA examiner, or a similarly qualified examiner, to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD and depression.  The examiner is asked to determine whether the Veteran has PTSD or depression.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder, including PTSD and depression, had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is otherwise related to any in-service disease, injury, or event, to include any verified stressor.  

Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD, the examiner should indicate whether the claimed stressors made by the Veteran are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  

     The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




